Name: 89/193/EEC: Council Decision of 18 July 1988 on the conclusion of an Agreement in the form of an exchange of letters between the European Economic Community and the Republic of India on the guaranteed prices for cane sugar for the 1987/1988 delivery period
 Type: Decision
 Subject Matter: European construction;  beverages and sugar;  prices;  Asia and Oceania
 Date Published: 1989-03-16

 Avis juridique important|31989D019389/193/EEC: Council Decision of 18 July 1988 on the conclusion of an Agreement in the form of an exchange of letters between the European Economic Community and the Republic of India on the guaranteed prices for cane sugar for the 1987/1988 delivery period Official Journal L 072 , 16/03/1989 P. 0028*****COUNCIL DECISION of 18 July 1988 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Economic Community and the Republic of India on the guaranteed prices for cane sugar for the 1987/1988 delivery period (89/193/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas implementation of the Agreement between the European Economic Community and the Republic of India on cane sugar (1) is carried out, in accordance with Article 1 (2) thereof, within the framework of the management of the common organization of the sugar market; Whereas it is appropriate to approve the Agreement in the form of an Exchange of Letters between the European Economic Community and the Republic of India on the guaranteed prices for cane sugar for the 1987/1988 delivery period, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters between the European Economic Community and the Republic of India on the guaranteed prices for cane sugar for the 1987/1988 delivery period is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community. Article 3 This Decision shall be published in the Official Journal of the European Communities. Done at Brussels, 18 July 1988. For the Council The President Y. POTTAKIS (1) OJ No L 190, 22. 7. 1975, p. 35.